ORDER

The plaintiff sought judicial review of the denial of Social Security disability benefits. The district court reversed the denial of supplemental security benefits, and the Commissioner appealed to this court. (No. 03-5158). Subsequently, the district court awarded the plaintiff attorney fees under the Equal Access to Justice Act (EAJA), and the Commissioner brought the instant appeal from that order. This court has now reversed the award of benefits. Webb v. Commissioner of Social Security, 368 F.3d 629 (6th Cir.2004). In light of that decision, the Commissioner moves for summary reversal of the award of attorney fees. The plaintiff has not responded.
*906Attorney fees may be awarded under the EAJA to a “prevailing party” in an action against the United States “unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). In view of this court’s reversal of the district court and affirmance of the Commissioner’s denial of benefits, the plaintiff can not be considered a prevailing party. Further, the Commissioner’s argument was “substantially justified.”
Therefore, the Commissioner’s motion is GRANTED, and the district court’s award of attorney fees to the plaintiff hereby is REVERSED.